                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

KAREN L. LAVIN,

          Plaintiff,

v.                              Case No:     2:18-cv-801-FtM-99MRM

PIERHOUSE-FT   MYERS   BEACH
LTD,   a   Florida   limited
partnership and MARTIN YORK,
individually,

          Defendants.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #31), filed

June 24, 2019, recommending that the Amended Joint Motion to

Approve   Uncompromised   Settlement   and    Joint   Stipulation    for

Dismissal of Lawsuit With Prejudice (Doc. #30) be granted 1, the

Amended   and   Revised   Settlement   and   Mutual   General   Release

Agreement (Doc. #30-1) be approved, and the case be dismissed.       No

objections have been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.         28 U.S.C. §


     1 It is also recommended that the previously filed Amended
Joint Motion to Approve Uncompromised Settlement and Joint
Stipulation for Dismissal of Lawsuit With Prejudice (Doc. #29) be
denied as moot.
636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).        In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.              28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.              See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report   and   Recommendation     (Doc.   #31)    is    hereby

adopted and the findings incorporated herein.

     2.   The    parties'      Amended    Joint    Motion    to        Approve

Uncompromised Settlement and Joint Stipulation for Dismissal of

Lawsuit With Prejudice (Doc. #29) is denied as moot.

     3.   The parties’ (second) Amended Joint Motion to Approve

Uncompromised Settlement and Joint Stipulation for Dismissal of

Lawsuit With Prejudice (Doc. #30) is granted and the Amended and



                                  - 2 -
Revised Settlement and Mutual General Release Agreement (Doc. #30-

1) is approved as a fair and reasonable resolution of a bona fide

dispute.

     4.    The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this      15th   day

of July, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
